IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-31085
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GREGORY TOUSSAINT, SR.,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 99-CR-357-ALL
                         --------------------
                            April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Gregory Toussaint appeals following his guilty-plea

conviction for being a felon in possession of a firearm.    He

argues that the district court abused its discretion when it

denied his Fed. R. Crim. P. 32(e) motion to withdraw his guilty

plea.    Toussaint contends that he is innocent, that his first

attorney pressured Toussaint to plead guilty, that his current

attorney located a witness who was willing to testify that the

gun found in the car was his and that Toussaint did not know

about the gun’s presence in the vehicle, and that there would not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-31085
                               -2-

have been a substantial inconvenience to the Government if the

plea was withdrawn.

     Although Toussaint stated that his prior attorney and the

newly located witness would either submit an affidavit or testify

on Toussaint’s behalf, Toussaint presented neither this court nor

the district court with an affidavit from his prior attorney or

with a statement from the witness.   A review of Toussaint’s

guilty plea reveals that it was knowingly and voluntarily

entered, and Toussaint presented no evidence disproving his

responses when pleading guilty.    See United States v. Abreo, 30

F.3d 29, 31 (5th Cir. 1994).   His conclusional allegations about

being pressured to plead guilty and about the presence of a

witness were insufficient to establish that his guilty plea

should have been withdrawn.    The district court did not abuse its

discretion when it denied Toussaint’s Rule 32(e) motion.    See

United States v. Grant, 117 F.3d 788, 789 (5th Cir. 1997); United

States v. Badger, 925 F.2d 101, 104 (5th Cir. 1991).

     AFFIRMED.